Name: Commission Regulation (EEC) No 1633/90 of 15 June 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/ 10 Official Journal of the European Communities 19 . 6. 90 COMMISSION REGULATION (EEC) No 1633/90 of 15 June 1990 on the supply of refined rape seed oil as food aid 1 987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 4 200 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986,= p. 1 . O OJ No L 172, 21 . 6. 1989, p . 1 . (') OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . 19 . 6 . 90 Official Journal of the European Communities No L 153/11 ANNEX I 1 . Operation No ('): 33/90 2. Programme : 1 989 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145, Roma, telex 626675 i wfp 4. Representative of the recipient (*) : see list published in OJ No C 103, 16. 4. 1987 5. Place or country of destination : Mozambique 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 11 (under IIIAl ) 8 . Total quantity : 1 000 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3):  metal cans of five litres or five kilograms  the cans must be packed in cartons, with four cans per carton  the cans and cartons must carry the following wording : ¢ACÃ AO N? 33/90 MOÃ AMBIQUE 0410201 / Ã LEO VEGETAL / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / BEIRA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 6  31 . 8 . 1990 18 . Deadline for the supply : 19 . Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 3. 7. 1990. Tenders shall be valid until 12 midnight on 4. 7 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 7.: 1990. Tenders shall be considered valid until 12 midnight on 11 . 7. 1990 (b) period for making the goods available at the port of shipment : 13 . 8  10. 9 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : - Bureau de Faide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 153/12 Official Journal of the European Communities 19 . 6 . 90 ANNEX II 1 . Operation No ('): 193/90 2. Programme : 1990 3 . Recipient : UNHCR (Mr Gaude), Case Postale 2500, CH-1211 Geneve 2 DÃ ©pÃ ´t ; tel . 739 84 80, telex 412404 her ch 4. Representative of the recipient (2) : The Representative, UNHCR Branch Office in Malawi, Lingadzi House, Robert Mugabe Crescent, PO Box 30230, City Centre, Lilongwe 3 (tel . (00265) 73 42 21 / 73 46 98 / 73 47 06 ; telex 44140 hcrmlw mi) 5 . Place or country of destination : Malawi 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 11 (under IIIAl ) 8 . Total quantity : 2 000 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14, 8 . 1987, p. 7 (under 1.3.3):  metal cans of 2,5 litres or 2,5 kilograms, in 20-foot containers  the cans must be packed in cartons, with eight cans per carton  the cans and cartons must carry the following wording : 'ACTION No 193/90 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR PROGRAMME FOR REFUGEES IN MALAWI / DATE OF PRODUCTION : . . . DATE OF EXPIRY : . . .' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Blantyre 16. Address of the warehouse and, if appropriate, port of landing : UNHCR, c/o Casalee Cargo Ltd, Kidney Crescent, Blantyre 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6  31 . 8 . 1990 18 . Deadline for the supply : 2. 10 . 1990 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 3 . 7. 1990. Tenders shall be valid until 12 midnight on 4. 7. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 7. 1990. Tenders shall be considered valid until 12 midnight on 11 . 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13. 8  10 . 9 . 1990 (c) deadline for the supply : 10 . 10 . 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders ( ®): Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  19 . 6. 90 No L 153/ 13Official Journal of the European Communities ANNEX III 1 . Operation No (') : 191 /90 2. Programme : 1990 3 . Recipient : UNHCR (Mr Gaude), Case Postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t ; tel. 739 84 80, telex 415740 HCR CH 4. Representative of the recipient (2) : UNHCR Regional Liaison Representative for Africa, PO Box 1076, Addis Ababa, Ground Floor, EEC Building, Higher 18 , Kebele 26, House No 519/001 ; tel . 00251 / 1 /51 39 98/55, telex 21431 UNHCR ; fax 51 01 14 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) (6) : see list published in OJ No C 216, 14 . 8 . 1987, p. 11 (under IILA.1 ) 8 . Total quantity : 1 200 tonnes net 9 . Number of lots : one 10 . Packaging and marking f) : the metal drums must carry the following wording : 'ACTION No 191 /90 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR PROGRAMME FOR REFUGEES IN ETHIOPIA / DATE OF PRODUCTION . . . DATE OF EXPIRY : 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Assah 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6.  31 . 8 . 1990 18 . Deadline for the supply : 15. 9 . 1990 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 3 . 7. 1990. Tenders shall be valid until 12 midnight on 4. 7. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 7. 1990. Tenders shall be considered valid until 12 midnight on 11 . 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13 . 8  10. 9 . 1990 (c) deadline for the supply : 30. 9. 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de 1'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 153/ 14 Official Journal of the European Communities 19. 6 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin , (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( ®) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (s) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship'. I7) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof.